DETAILED ACTION
The communication dated 9/24/2021 has been entered and fully considered.
Claim 1 has been amended. Claims 2-4 have been cancelled. Claims 1 and 5-14 remain pending. Claims 8-14 have been withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 9/17/2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that the cited prior art, specifically DOOLEY and SHIMODAIRA, do not teach the newly added limitation of the second sliding preventer is formed at an end portion of the stretching jig formed in the shape corresponding to the flange shape forming portion. The Examiner agrees that the cited prior art do not teach the newly added limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Information Disclosure Statement
The information disclosure statement filed 12/1/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has 
There is no English translation of the Korean Office Action of 9/1/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (EP 2565008 A1, provided in the IDS of 4/5/2021), in view of Shimodaira (JP 10113933A, provided in the IDS of 4/5/2021), hereinafter SHIMODAIRA, Bartoli et al. (U.S. 10,173,362), hereinafter BARTOLI, Younessian et al. (U.S. 5,637,330), hereinafter YOUNESSIAN, and Suzuki et al. (JPH 10128768 A, provided in the IDS of 12/1/2021), hereinafter SUZUKI.
Regarding claim 1, CHO teaches: A vehicle interior material manufacturing apparatus (CHO teaches a molding apparatus of an interior material of vehicle [Abstract; 0012]), the apparatus comprising: a preheater for preheating a raw fabric (CHO teaches the horizontal molding apparatus includes a preheating means (not shown) for heating a skin material (50) [0040; Fig. 1]. CHO teaches the preheating means is a typical preheating device used to mold an interior material of a vehicle [0042]); a mover for moving the preheated raw fabric (CHO teaches a transfer unit (60) that moves while the preheated skin material (50) is vertically attached on or detached from the transfer unit (60), so as to transfer the skin material (50) [0040]) and including a stretching jig movable back and forth (CHO teaches the transfer unit may be formed in a robot jig [0043; Figs. 1-2]); a first mold into which the preheated raw fabric is inserted by the mover (CHO teaches a first mold (10) for clamping the skin material (50) transferred by the transfer unit (60) [0040]); a second mold having an at least partially corresponding shape to the first mold (CHO teaches a second mold disposed in parallel with the first mold (10) [0040]); and an injection resin introduced into the second mold (CHO teaches a second mold on which a base material is injected [0040]. The base material can be high-temperature and high-pressure resin [0100]), wherein the first mold (CHO teaches first mold (10) [0040]) includes: a base member having an embossed pattern to be transferred to the preheated raw fabric (CHO teaches the first mold (10) has a base member (12) having an embossed pattern to be printed on the skin material (50) [0045]); a flange shape forming portion configured to form a flange on at least a part of the raw fabric and configured to extend in a stepwise manner from the base member of the first mold (CHO shows a flange shape forming portion and to extend in a stepwise manner from the base member (12) of the first mold (10) [Figs. 1-2, 6]); a vacuum hole through which the preheated raw fabric is adsorbed onto the base member (CHO teaches vacuum holes (16) penetrating through the base member (12) and for vacuum-sucking internal air between the skin material (50) and the base member (12) [0054]); . . . , wherein the stretching jig has a shape corresponding to the flange shape forming portion (CHO shows the robot jig corresponds to the flange shape forming portion of the mold [Figs. 1-2, 6]), . . . , and wherein the stretching jig includes a second sliding preventer having an embossed shape DB1/ 121409669.12Application No. 15/833,303Docket No. 123236-5178to prevent sliding when the spring core comes into contact with the raw fabric, and the second sliding preventer is formed at an end portion of the stretching jig formed in the shape corresponding to the flange shape forming portion (CHO discloses the claimed invention except for the shape of the flange shape forming portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to be a flange shape portion, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the 
CHO is silent as to “a stretching jig movable back and forth; a spring core protruding from the base member and contacting at least a portion of the preheated raw fabric inserted into the first mold, the spring core is movable toward and away from the first mold” and “wherein the spring core includes a first sliding preventer having an embossed shape to prevent sliding when the spring core comes into contact with the raw fabric, and wherein the stretching jig includes a second sliding preventer having an embossed shape DB1/ 121409669.12Application No. 15/833,303Docket No. 123236-5178to prevent sliding when the spring core comes into contact with the raw fabric, and the second sliding preventer is formed at an end portion of the stretching jig formed in the shape corresponding to the flange shape forming portion.” 
In the same field of endeavor, vehicle molding manufacturing, SHIMODAIRA teaches a stretching jig movable back and forth (SHIMODAIRA teaches a stretching jig (holding plate (51)) [Fig. 11; 0032]. SHIMODAIRA also teaches the movable side of the suction pad (38) stretched out in the direction of the mold (5) is brought close to the molded article (10) [0029; Fig. 12]); a spring core protruding from the base member and contacting at least a portion of the preheated raw fabric inserted into the first mold (SHIMODAIRA teaches the skin material (30) is transferred to the movable side mold (5) [0021]. SHIMODAIRA teaches the side mold (5) has protruding rods (29a, 29b) that are urged to retract by compression springs [Figs. 11, 12; 0022]. Examiner is interpreting the protruding rods as the spring core.), the spring core is movable toward and away from the first mold (SHIMODAIRA teaches the protruding rods (29a, 29b) are attached to the ejector (25) and are used to push out the molded article [0029]. SHIMODAIRA also teaches the protruding rods retract as well, therefore the protruding rods (29a, 29b) are , and wherein the spring core includes a first sliding preventer having an embossed shape to prevent sliding when the spring core comes into contact with the raw fabric (SHIMODAIRA teaches the protruding rods have set needles (32) protruding from the rods [0023; Fig. 10] and Examiner is interpreting the needle as the sliding preventer with embossed shape), and wherein the stretching jig includes a second sliding preventer having an embossed shape DB1/ 121409669.12Application No. 15/833,303Docket No. 123236-5178to prevent sliding when the spring core comes into contact with the raw fabric (SHIMODAIRA teaches the rod (45) on the holding plate (51) [Fig. 11] are pierced to avoid interference with the set needle (32) provided at the tip of the protruding rods (29a) of the ejector [0020; Fig. 3], indicating that the tips are embossed.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHO, by having a stretching rig with sliding preventer, a base with sliding preventer and a spring core movable back and forth and sliding preventers, as suggested by SHIMODAIRA, in order to improve the appearance of the boundary between parts [0002]. Furthermore, CHO and SHIMODAIRA disclose the claimed invention except for the shape of the flange shape forming portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to be a flange shape portion, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of a flange portion for the purpose of having a rim for a product.
CHO and SHIMODAIRA are silent as to the second sliding preventer is formed at an end portion of the stretching jig formed in the shape corresponding to the flange shape forming portion. In the same field of endeavor, thermoforming, BARTOLI teaches a forming apparatus 
CHO teaches wherein the stretching jig has a shape corresponding to the flange shape forming portion. In the alternative, in the same field of endeavor, molding, YOUNESSIAN teaches wherein the stretching jig has a shape corresponding to the flange shape forming portion
SHIMODAIRA teaches wherein the stretching jig includes a second sliding preventer having an embossed shape DB1/ 121409669.12Application No. 15/833,303Docket No. 123236-5178to prevent sliding. In the alternative, in the same field of endeavor, sliding preventers, SUZUKI teaches an assist plug (4) is pushed into the surface of the skin material and the plug has projections (4a) for anti-slip consisting of large material coefficient of friction such as rubber or the like that can accurately prevent slippage [0008; Fig. 3-4]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHO, SHIMODAIRA, BARTOLI and YOUNESSIAN, by having the second sliding preventer on the stretching jig have an embossed shape, as suggested by SUZUKI, in order to prevent slippage of the skin material to the plug [0008].
Regarding claim 5, CHO teaches: wherein the mover includes a fixing device for fixing the raw fabric to the first mold (CHO teaches the transfer unit formed to be movable and comprising fixing units for vertically attaching and detaching the preheated skin material on or from the transfer unit [0014]).
Regarding claim 6, CHO teaches: further comprising a vacuum generator connected to the vacuum hole for generating a vacuum (CHO teaches each of the vacuum holes (16) and the air supplied is supplied by the air supply means (40) [0058]), and thereby absorbing and pressing the raw fabric against the first mold (CHO teaches the vacuum holes penetrating through the base material (12) and for vacuum-sucking internal air between the skin material (50) and the base member (12) [0054]).
Regarding claim 7, CHO teaches: wherein the first mold further includes a support member for pressing a part of the raw fabric and support the raw fabric (CHO teaches fixing members (20) are elements for clamping the edges of the skin material (50) and include clamps (24) for supporting the edges of the skin material (50) [0050]. CHO also teaches the clamps can .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748